Citation Nr: 1828479	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  08-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee and ankle disabilities.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee and ankle disabilities.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral knee and ankle disabilities.

4.  Entitlement to a rating in excess of 10 percent for left knee post-operative traumatic arthritis with patellofemoral joint pain.

5.  Entitlement to a rating in excess of 10 percent for right knee post-operative traumatic arthritis with patellofemoral joint pain.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1971 to January 1983 and from April 1983 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a Form 9) in October 2008.  

A January 2015 Board decision denied the Veteran's claims for increased ratings for his left and right knee disabilities.  An April 2016 Order of the United States Court of Veterans Claims (Court) implemented a Joint Motion for Partial Remand, vacating and remanding that portion of the Board denial.  As such, the issues of entitlement to increased ratings in excess of 10 percent for left and right knee disabilities remained before the Board.  The remaining issues were remanded.

In August 2016, the Board remanded all of the claims on appeal for further development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate consideration.  

Additionally, the Veteran submitted statements indicating that he is unemployable, and therefore the issue of entitlement to TDIU was raised by the record.  The claim of entitlement for TDIU is thus considered to have been raised by the record as part and parcel of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  The record evidence does not demonstrate that the Veteran's low back disorder is causally or etiologically related to service or a service-connected disability.  

2.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from a left hip disorder.

3.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from a right hip disorder.

4.  The Veteran's left knee disability has been productive of no more than pain and limitation of flexion of no more than 75 degrees, and limitation of extension of no more than 0 degrees.

5.  The Veteran's right knee disability has been productive of no more than pain and limitation of flexion of no more than 100 degrees, and limitation of extension of no more than 0 degrees.

6.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his education and occupational experiences.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back 
disorder are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6 (c)(1), 3.303 (2017).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a right hip disability have not been met. 38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for a rating in excess of 10 percent for left knee post-operative traumatic arthritis with patellofemoral joint pain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2017).

5.  The criteria for a rating in excess of 10 percent for right knee post-operative traumatic arthritis with patellofemoral joint pain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2017).

6.  The criteria for the assignment of TDIU have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).

I.  Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2014); 38 C.F.R. § 3.159 (b) (2017). Here, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, including organic diseases of the nervous system, such as arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).


A.  Low Back

The Veteran contends that service connection is warranted for a low back disorder, to include as secondary to his service-connected disability of bilateral knee and ankle disabilities.  More specifically, the Veteran noted that he began having back pain while on active duty in 1984 after falling down a ship ladder while carrying equipment.  It is the Veteran's contention that he continued to have treatment throughout his career.  See January 2007 Statement in Support of Claim.  

The Veteran's service treatment records reveal that he was diagnosed with muscle spasms in May 1984; mechanical back pain in November 1992; acute mechanical lower back pain in November 1992, December 1992, August 1993, and December 1993; and muscular soreness in November 1996 after complaining of lower back pain for four days following a motor vehicle accident.  

Radiographs dated in July 2007 reveal documentation of lumbar spondylosis.

In a July 2007 VA examination, the examiner opined that it was less likely as not that the Veteran's current lumbar strain was related to his back difficulties in military service.  

An MRI dated in January 2008 also revealed lumbar spondylosis, broad-base disc bulge and moderate neural foraminal narrowing.

A January 2011 private treatment note, authored by Dr. A.K. reveals that the Veteran had chronic back pain dating back to an injury that occurred while in the service in 1983 after he fell down a ladder.  The examiner further noted that the Veteran started having back problems at that time and basically just put up with the pain over the years with over-the-counter medications, exercises, and other conservative measures.  The examiner also stated that four years prior, the Veteran started having more back pain and received epidural blocks for relief.  It was also noted that his MRI demonstrated spondylosis at L3-4 and that he was referred for evaluation and consideration for lumbar blocks.  

The Veteran was afforded a September 2012 DBQ, at which time it was noted that the Veteran was previously diagnosed with lumbar strain in 1984.  The Veteran reported that he had flare-ups that occurred with bending, twisting, and lifting.  It was also noted that the Veteran's back condition impacted his ability to work to the extent that he could not engage in heavy lifting.   

The Veteran was afforded a VA examination in May 2013.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the VA examiner stated that the Veteran was diagnosed with lumbar strain in 1993 after a fall as well as in 1995 following a motor vehicle accident.  It was further noted that the Veteran had chronic low back pain, but that the etiology was multifactorial.  The Veteran's radiographs did not appear grossly abnormal for a person of his age, and the examiner stated that it was not believed that the Veteran's current chronic low back pain is the direct result of his previous lumbar strain sustained while in service.  Additionally, the examiner opined that the Veteran's back disability did not preclude him from working.  

The Veteran was afforded a VA examination in January 2017, at which time the Veteran was diagnosed with lumbar spondylosis.  At the time of the examination, the Veteran reported that he had back issues with moving equipment around in the Navy and that the condition has been ongoing since separation.  The examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner pointed to the Veteran's service treatment records which revealed that the Veteran was seen on multiple occasions during his time in service for back issues.  The examiner specifically noted that the Veteran's various diagnoses while in service, as also discussed above.  However, the examiner noted that the Veteran's complaints and diagnoses in service were unrelated to his current diagnosis of lumbar spondylosis.  The examiner noted that a strain of the joint is a temporary soft-tissue disorder which typically resolves in several weeks to months without residuals or long lasting sequelae.  The examiner further noted that the Veteran's subjective complaint of pain did not constitute a medical diagnosis or physical impairment, and that no diagnostic testing during active service revealed any pathology.  Instead, the first noted lower back pathology was evidenced by plain film x-rays dated in July 2007, approximately eight years following active service.  The examiner also distinguished the Veteran's current condition of lumbar spondylosis, or degenerative joint disease of the lumbar spine from the disorders noted in service.  First, the examiner reported that his present condition occurs as a chronic process from wear and tear and that the more likely etiology of his condition was due to the normal aging process of the spine.  Additionally, the examiner stated that the current medical literature does not recognize lumbar strain/sprain a known cause of spondylosis or degenerative disc disease.    

The examiner also opined that the Veteran's low back condition was less likely than not proximately due to, the result of, or aggravated by the Veteran's service-connected conditions, to include that of his bilateral knee and ankle disabilities.  By way of rationale, the examiner noted that the Veteran's current low back condition was documented on radiographs in July 2007, and that MRI testing done in January 2008 revealed lumbar spondylosis.  The examiner further noted that the Veteran's current low back condition occurred after leaving military service and that the current severity is not greater than the baseline.  Further, the examiner noted that the evidence did not show that the low back pain was related to or aggravated by the service-connected conditions of bilateral knee and ankle disabilities.  Further, the examiner stated that although each joint of the body works together, each joint is separate in providing motion when it comes to the development of possible disease.  

In summary, the preponderance of the evidence is against finding that the Veteran's low back disorder was caused or aggravated by service or service-connected disabilities, and service connection may not be presumed.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the claim for service connection is denied.

The Board acknowledges the Veteran's lay statements that he has a low back disorder that is related to service or, in the alternative, that it is related to service-connected disabilities.  Although the Veteran may sincerely believe that he has a low back disorder that is related to service or service-connected disabilities, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or determining its etiology.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).  Accordingly, this claim must be denied.

B.  Left and Right Hip

The Veteran contends that service connection is warranted for a left hip disorder, to include as secondary to his service-connected disability of bilateral knee and ankle disabilities.  

A review of the Veteran's service treatment records does not reveal any complaints of, diagnosis, or treatment for a chronic hip condition in service.

Medical evidence from a Naval Station, dated in June 2002 to October 2004, do not note any complaints of hip pain.

Medical evidence received from a VA Medical Center, dated from February 2007 to March 2007 does not show any treatment for a hip condition.

The Veteran was afforded a VA examination in July 2007 at which time the Veteran reported that he had an onset of a hip condition in 2005.  On examination, the left and right hips were nontender.  Left hip range of motion was limited by low back pain with extension 0 to 20 degrees, flexion to 125 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  Right hip range of motion was limited by low back pain with extension 0 to 20 degrees, flexion to 115 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  The examiner further stated that the range of motion or joint function was not additionally limited by pain, fatigue, lack of coordination, instability, weakness, or lack of endurance following repetitive use.  The examiner was also unable to render a diagnosis in the absence of objective evidence of clinical examination to support a claim of a bilateral hip condition as secondary to the service-connected disability of bilateral knee traumatic arthritis.  The examiner further noted that an x-ray of the hips was unremarkable.  

The Veteran was afforded VA examinations in June and August 2013, at which time the Veteran complained of hip pain which radiated down his legs.  Upon examination, the Veteran was diagnosed with lumbago, a low back condition.  The Board notes that during the examination, the Veteran was never diagnosed with a hip condition.  The Veteran did not report flare-ups.  Although it was reported that the Veteran's range of motion of his left and right hip flexion was 125 degrees of greater, the Veteran reported that right hip flexion measurements were not performed during his visit.  Bilateral hip extension was noted to be greater than 5 degrees with no objective evidence of painful motion, which the Veteran noted was not true as he reported that he feels pain at all times especially during motion.  It was further reported that the Veteran did not have any additional limitation in range of motion, but that there was functional loss or functional impairment with pain on movement of the left hip.  Again, the Veteran reported that testing was not reported to come to such a conclusion.  Based on the findings of the examination, the examiner noted that the Veteran's bilateral hip conditions were less likely than not incurred in or caused by an in-service injury, event, or illness.  It was further indicated that his current hip condition did not preclude him from working.

The Veteran was afforded a VA examination in January 2017, at which time the Veteran reported that his hips started hurting with increased issues with his back and that his hip condition has gotten worse over a period of time.  He also reported that he experiences pain in his hips during prolonged periods of sitting or walking.  As discussed above, the Veteran's low back is not service connected, so the Board will not address the relationship between the Veteran's low back condition and his bilateral hip condition.   Upon examination, the examiner stated that the Veteran did not have a current hip disability diagnosis and gave the opinion that his pain was purely a subjective complaint and that it did not constitute a medical diagnosis or physical impairment.  The examiner further noted that although the Veteran had symptoms, there was no objective evidence of a bilateral hip condition or residuals thereof in his service treatment records or during the January 2017 examination.  As such, the examiner opined that it was less likely than not that a left or right hip condition was caused by an in-service injury, event, or illness.  

Additionally, the examiner found that there was no evidence of any left or right hip problem in service.  The examiner was also unable to relate his current left or right hip pain to his service-connected knees or ankles in the absence of x-rays showing arthritis.  

Additionally, in light of the January 2017 VA examiner's determination that no diagnosis was appropriate, the Board finds that there is insufficient evidence that the Veteran has a left or right hip condition and therefore the Veteran's claim of entitlement to service connection must be denied on both a direct and secondary basis.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  Additionally, the Board notes that the examiner determined that there was no functional impairment caused by the bilateral knees.  Cf. Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018)

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1(2017).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Knee

The Veteran contends that a rating in excess of 10 percent is warranted for his left and right knee post-operative traumatic arthritis with patellofemoral joint pain.  

The Veteran's left and right knee patellofemoral syndrome is rated under 
Diagnostic Code 5010-5260, for arthritis with painful or limited motion of a major joint.  Diagnostic Code 5010 indicates that traumatic arthritis is to be rated according to the criteria governing degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, the Veteran's left and right knee disabilities will be rated based on the Diagnostic Codes concerning limitation of motion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.
The Diagnostic Code covering limitation of flexion is DC 5260.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  Id.  A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees.  Id.

The Board notes that an April 2016 Joint Motion for Partial Remand vacated and remanded the portion of the January 2015 Board decision that denied an increased rating in excess of 10 percent for the Veteran's left and right knee disabilities.  See April 2016 Joint Motion for Partial Remand at 2-4.  Specifically, it was agreed that the September 2012 examination relied upon by the Board was inadequate as it failed to provide an opinion as to the functional limitations resulting from the Veteran's flare-ups, or describe any such functional impairment in terms of degrees.  Id. at 4.  

As such, in an August 2016 Board decision, the claims were remanded for an additional examination to determine the severity of his bilateral knee disabilities, as well as to provide an opinion concerning the functional limitations resulting from the Veteran's flare-ups, if any, and that estimated any additional limitation of motion during such flare-ups in degrees.  


A.  Left Knee

Again, the Veteran contends that a rating in excess of 10 percent is warranted for his left knee disability.  

The Veteran was afforded a VA examination in January 2017, at which time the Veteran reported that he had constant knee joint pain and ache and that he was taking oral medication to relieve the pain.  He further reported that he could not stand for prolonged periods of time, could not walk up and down the stairs, and that cold weather decreases his range of motion.  Upon physical examination, it was noted that the Veteran's range of motion of the left knee was reflected by 120 degrees of flexion and 0 degrees of extension.  Pain and tenderness was noted on examination, but it did not result in or cause functional loss.  The Veteran also did not report having flare-ups of the knee or of the lower leg at the time of examination.  There was no evidence that the range of motion was additionally limited by fatigue, weakness, lack of endurance, or incoordination, and there was no evidence of instability, subluxation, edema, effusion, weakness, redness, tenderness, heat, abnormal movement, or guarding of movement.  The x-ray examination revealed normal findings. 

The Veteran was afforded another VA examination in March 2017, at which time the Veteran reported knee aches and pains.  He denied flare-ups.  Upon physical examination, it was noted that the Veteran's range of motion of the left knee was reflected by 75 degrees of flexion and 0 degrees of extension.  Pain and tenderness was noted on exam, but it did not result in or cause functional loss.  Muscle strength was noted to be 4 out of 5.  There was no indication of muscle atrophy, anklylosis, subluxation, or instability. 

After a review of all the evidence, the Board finds that the Veteran's left knee disorder has been manifested by symptoms of painful motion, stiffness, crepitus, disturbance of location, interference with standing, and difficulty climbing stairs that are productive of limitation of flexion to 75 degrees, at worst, which more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 5010-5260.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The next higher rating of 20 percent under Diagnostic Code 5010-5260 requires limitation of flexion to 30 degrees.

B.  Right Knee

Again, the Veteran contends that a rating in excess of 10 percent is warranted for his right knee disability.  

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability more nearly approximates the level of severity contemplated by the current 10 percent rating.

The Veteran was afforded a VA examination in January 2017, at which time the Veteran reported that he had constant knee joint pain and ache and that he was taking oral medication to relieve the pain.  He further reported that he could not stand for prolonged periods of time, could not walk up and down the stairs, and that cold weather decreases his range of motion.  Upon physical examination, it was noted that the Veteran's range of motion of the right knee was reflected by 120 degrees of flexion and 0 degrees of extension.  Pain and tenderness was noted on examination, but it did not result in or cause functional loss.  The Veteran also did not report having flare-ups of the knee or of the lower leg at the time of examination.  There was no evidence that the range of motion was additionally limited by fatigue, weakness, lack of endurance, or incoordination, and there was no evidence of instability, subluxation, edema, effusion, weakness, redness, tenderness, heat, abnormal movement, or guarding of movement.  The x-ray examination revealed normal findings. 

The Veteran was afforded another VA examination in March 2017, at which time the Veteran reported knee aches and pains.  He denied flare-ups.  Upon physical examination, it was noted that the Veteran's range of motion of the right knee was reflected by 100 degrees of flexion and 0 degrees of extension.  Pain and tenderness was noted on exam, but it did not result in or cause functional loss.  Muscle strength was noted to be 4 out of 5.  There was no indication of muscle atrophy, anklylosis, subluxation, or instability. 

After a review of all the evidence, the Board finds that the Veteran's right knee disorder has been manifested by symptoms of painful motion, stiffness, crepitus, disturbance of location, interference with standing, and difficulty climbing stairs that are productive of limitation of flexion to 100 degrees, at worst, which more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 5010-5260.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The next higher rating of 20 percent under Diagnostic Code 5010-5260 requires limitation of flexion to 30 degrees.

IV.  TDIU

Legal Criteria

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

For a Veteran to prevail on a claim for a TDIU, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background and Analysis

In this case, the Veteran is service-connected for a panic disorder, which was rated as 30 percent disabling as of July 5, 2007 and as 50 percent disabling from October 9, 2012; right ankle traumatic arthritis rated as 20 percent disabling; temporomandibular joint disease with bruxism, which was rated as 0 percent disabling as of May 1, 1999 and as 20 percent disabling from March 29, 2017; right ring and middle finger fractures rated as 10 percent disabling; post-operative left knee traumatic arthritis with patellofemoral joint pain rated as 10 percent disabling; post-operative right knee traumatic arthritis with patellofemoral joint pain rated as 10 percent disabling; left ankle pain and stability rated as 10 percent disabling; hemorrhoids rated as 0 percent disabling; laceration of the forehead rated as 0 percent disabling; keloid scars of the chest wall rated as 0 percent disabling; residual surgical scars of the right ankle, right knee, and left knee associated with right ankle traumatic arthritis rated as 0 percent disabling.  The Veteran has a combined evaluation of 80 percent beginning October 9, 2012.  The Veteran's disability ratings meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, singularly or collectively.

The Veteran's employment history consists of working as a military policeman from 1995 to 1999, a cryogenics technician from 2002 to 2004, and as a boiler technician thereafter.  More specifically, in December 2006, the Veteran reported that he left his full-time job as a boiler technician because the work was too strenuous, both physically and mentally, and because he had a hard time focusing and concentrating.  The record shows that the Veteran reported having difficulty in finding employment beginning in 2006 as he reported that he could not pass a physical and that his pain limits his ability to maneuver.  See August 2013 VA Medical Treatment Record.  In September 2012, the Veteran reported that he was attending college during his period of unemployment and working toward obtaining an Industrial Engineering Management degree; the Veteran subsequently obtained the Bachelor's degree in 2012.  He also reported attending a number of technical training workshops in the military.  

In September 2012, the Veteran submitted an application for TDIU.  In the application, he stated that his disability affected his full-time employment since January 2007.  He further stated that he last worked full-time in December 2006.

The Veteran began working as an Applications Engineer in February 2013, and he is currently employed in this capacity.  The Veteran described his work as having to assess on site industrial/mechanical equipment for the purpose of repair, install, and upgrade and to provide quotes.  It is the Veteran's contention that this work is not substantially gainful employment, but instead should be considered a protected work environment.  In support of this contention, the Veteran stated that his boss has a son with similar problems to himself and that his employer has modified the job accordingly.

In a sworn affidavit, dated in June 2016, the Veteran reported that he was only able to maintain his current employment due to the accommodations provided by his employer.  Specifically, the Veteran stated that his job duties require him to complete job site visits to provide cost estimates for product installations.  However, he stated that due to his service-connected disabilities, he is unable to drive to the sits and is unable to perform the physical tasks while there.  Accordingly, his employer allows him to take a co-worker who drives him to the job site and completes any tasks that the Veteran cannot complete.  The Veteran also reported that he has panic attacks at least twice a week and that his employer provides him with office space where he can retreat when he has the attacks.  The Veteran is also permitted to take additional breaks during the work day to deal with his anxiety.  

Turning to the medical evidence of record, a review of the VA examinations from 
September 2012 through August 2013 show that various examiners indicated that the Veteran's service-connected disabilities could hinder him from some types of employment, but did not preclude him from all types of employment.  

As to the Veteran's back condition, a January 2017 examiner noted that it impacts his ability to work to the extent that it affects his performance of certain tasks of his current job in that he cannot sit straight up for a period of time and must kneel down to take the pressure off and cannot lift heavy objects.  

Variously dated VA examinations from March 2017 to April 2017 reveal that examiners opined that the Veteran's service-connected disabilities, to include his temporomandibular joint disease with bruxism, scars and keloids, and hemorrhoids do not impact his ability to work.

In an April 2017 DBQ, a VA examiner opined that it was less likely than not that his panic attacks render him unable to secure and maintain substantially gainful employment.  By way of rationale, the examiner noted that while the Veteran has some functional impairment that interfere with work which have led him to take breaks at work and occasional leave, he has not missed days of work and that his employer has been fully supportive.  The examiner further noted that the Veteran's functional impairment is not significant enough to warrant him as unable to be gainfully employed.

As to the Veteran's bilateral knee and ankle condition, the examiner noted in January 2017 that his condition impacts his ability to walk, stand, and sit for prolonged periods of time. 

The Veteran submitted a vocational assessment, dated in March 2017, in which a Certified Vocational Rehabilitation Consultant, M.L., opined that it was at least as likely as not that the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment, to include sedentary employment, since at least 2010.  The consultant based his opinion on a review of the Veteran's claims file and an interview with the Veteran.  By way of rationale, the consultant stated that the combination of the Veteran's service-connected orthopedic conditions, along with his service-connected panic disorder, severely compromise and erode the sedentary base of feasible occupations to a negligible number.  Further, the consultant reported that the Veteran's panic attacks remained a hindrance to his reentry into the workforce and that the Veteran had limitations in sitting, standing, walking, ascending and descending stairs, gripping, commuting to and from work, maintaining a daily schedule without interruptions, and difficulties speaking with customers for extended periods of time.  It was also reported that the Veteran has to withdraw from work activities without notice due to panic attacks.

The consultant further described the consideration of employment options that would be consistent with the limitations imposed by the Veteran's conditions.  The conditions initially included sedentary work options.  However, when the consultant considered the Veteran's additional emotional service-connected conditions, the analysis revealed that there were no remaining occupations consistent with the Veteran's overall adjusted vocational profile.  Lastly, the consultant determined that the Veteran would be unable to sustain employment unless the employer would be willing to accommodate all of the Veteran's accepted conditions.  More specifically, it was noted that because of the Veteran's numerous symptoms and limitations, it would be expected that the Veteran's productivity, work quality, and attendance would be adversely affected without having the benefit of accommodation.  The consultant additionally noted that with regard to his panic disorder, the Veteran is permitted to retreat to his office and is even provided an additional space to handle his panic attacks that occur throughout the work day.  With regard to his bilateral ankles and bilateral knees, the Veteran is permitted to walk around every 10-15 minutes and is provided with colleague who drives him to all site visits who completes any required physical tasks that the Veteran cannot complete.  With regard to his right ring and middle fingers, the Veteran has reported that he is unable to grab items and that he has complications when typing.  He further stated that he has been forced to learn how to use his left hand even though he is right hand dominant.  With regard to his temporomandibular joint disease, he reported that he defers to his work partner when he is required to speak for extended periods of time.  The Veteran's employer has also allowed the Veteran to take as many breaks that he needs throughout the day and to take as much time off for medical appointments as necessary.  Additionally, the Veteran's employer has provided him with the first office that is available when entering the building.   
          
Despite the Veteran's contentions that his employer has provided him with a number of accommodations, the Board finds that the Veteran's current position is not considered a protected environment.  

After careful review of the record, the Board does not find that a TDIU is warranted for any period contemplated by this appeal.  The fact remains that despite the Veteran being employed on a full-time basis with accommodations, such employment does not constitute marginal employment or employment in a protected environment.  The Board acknowledges that the Secretary, as of this decision, has not defined "protected environment." As such, this is at the Board's discretion on a case-by-case basis based on the information and evidence of record.

Here, the Veteran has worked with the same company since 2013 in a full-time capacity with earnings of over $65,000 per year.  The Veteran further reported that he works approximately 10 hours per day.  The Board acknowledges that the Veteran was afforded accommodations for his panic disorder, orthopedic conditions, and other health issues, to include allowing for the use of leave on an as-needed basis and a place of retreat during panic attacks.  However, the Veteran has not illustrated a level of tension resulting from the accommodations granted to him, and there is no indication in the record that those accommodations were extraordinary or beyond those that would be required by the Americans with Disabilities Act (ADA). 

While the Veteran meets the TDIU schedular criteria, awarding a TDIU would not service its intended purpose as the Veteran has been able to maintain gainful full-time employment for many years, despite the severity of his service-connected disabilities, including his panic disorders.  As discussed in Cantrell, the Veteran's disabilities do not result in lost income and legally required accommodations permit him to maintain gainful employment.  Therefore, entitlement to TDIU shall be denied because it would not serve the purpose intended by Congress.  See 38 U.S.C. § 1155 ("The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations."). Additionally, the Board notes that the Veteran's education, to include a Bachelor's degree, additional training, and his work experience demonstrate that he can hold a full-time job and earn income well above the poverty level for an individual.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee and ankle disabilities is denied.  

Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee and ankle disabilities is denied.

Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral knee and ankle disabilities is denied.

Entitlement to a rating in excess of 10 percent for left knee post-operative traumatic arthritis with patellofemoral joint pain is denied.

Entitlement to a rating in excess of 10 percent for right knee post-operative traumatic arthritis with patellofemoral joint pain is denied.

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


